Title: To James Madison from Thomas Jefferson, 14 May 1802
From: Jefferson, Thomas
To: Madison, James


Th: J. to J. MadisonMonticello May 14. 1802
I wrote you on the 9th. but whether the new post had got into motion at that time I know not. It related chiefly to the roads. Yesterday I recieved your’s of the 7th. & 11th. It really seems doubtful whether the conduct of Le Clerc proceeds from the extravagance of his own character, or from a settled design in his government. So many things lately wear the latter appearance that one cannot be without suspicion. Your letter to Livingston will give them an opportunity of developing their views. The fact respecting the insult on the Spanish flag deserves enquiry. I believe the fray began by one of the crew knocking down a peace officer, where ⟨upon⟩ the sheriff & posse took the whole crew, and had them committed, taking possession of the ship in the meanwhile for safe-keeping. This I have collected from the newspapers & some anonymous letters sent me on the occasion. If the state government will take it up, it will be best to give it that direction. Sayre’s letter is ⟨hi⟩ghly ⟨im⟩pudent. I recieved from your office some commissions to sign. Such as you had signed I now return to the office. The others I have thought it would be sh⟨ortest⟩ to ⟨en⟩close to yourself to be left at Orange C. H. Affectionate [illegible] and respect.
 

   
   FC (DLC: Jefferson Papers).



   
   The Philadelphia Gazette of the U.S. of 8 Apr. 1802 carried a report of the incident. One anonymous letter was addressed to Jefferson on 14 Apr. by “Yankey Doodle” (DLC: Jefferson Papers).


